UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

IN RE: PROCEDURES FOR
DISCOVERY MOTIONS
Case No: 6:20-me-19 -Orl-_GJK

 

STANDING ORDER ON DISCOVERY MOTIONS

In an effort “to secure the just, speedy, and inexpensive determination” of any action in
which this Order is filed, Federal Rule of Civil Procedure 1, it is ORDERED as follows:

(1) If a discovery dispute arises, the parties must confer in person or via telephone in a
good faith effort to resolve the dispute before seeking court intervention. See Local Rule 3.01(g).

(2) If the parties are unable to resolve the discovery dispute, a party may seek court
intervention, but must do so by filing a Short-Form Discovery Motion (the ““Motion) in compliance
with this Order. Neither the Motion nor any response thereto shall exceed 500 words, exclusive
of caption, signature block, and certifications.

(3) If applicable, the parties must follow, and the Motion must comply, with the
undersigned’s Standing Order Regarding Privileged and Protected Information, Case No. 6:18-
mc-20-Orl-GJK, and Standing Order Regarding Confidential Information, Case No. 6:18-mc-21-
Orl-GJK, which can be found on the Court’s website.

(4) The Movant must attach to the Motion the discovery request and discovery response (if
applicable) but need not otherwise comply with Local Rule 3.04(a).

(5) If time-sensitive, the Motion must be filed and captioned as “expedited.”
(6) Any party opposing the Motion shall file a response no later than seven calendar
days after the Motion is filed (see Federal Rule of Civil Procedure 6(a)); a failure to file a timely
response will result in the Motion being deemed unopposed.

(7) To resolve the dispute, the Court may: decide the dispute on the basis of the Motion
and any response, set a hearing, or order further briefing.

(8) In the Motion or response, a party may request additional briefing, but such a request
must accompany, and not replace, the substantive argument.

(9) The parties must continue to confer concerning the dispute and must promptly notify
the Court if they resolve the Motion in whole or in part.

(10) If a hearing is set, the parties shall file a joint notice two calendar days before the
hearing certifying ongoing conferral and stating which issues, if any, have been resolved.

The Court expects all parties to act courteously and professionally in the resolution of their
discovery disputes. The Court may impose appropriate sanctions upon a finding of failure to
comply with this Order or upon a finding of other discovery misconduct.

DONE and ORDERED in Orlando, Florida on May 11, 2020.

o— 7 by
16g) 4 Ex
GREGORY J.4¢ELLY
UNITED STATES MAGISTRATE JUDGE

Copies furnished to:
Counsel of Record
Unrepresented Parties
